EX-35.4 (logo) WELLS FARGO Corporate Trust Services MAC N2702-011 Columbia, MD 21045 Tel: Fax: J.P. Morgan Chase Commercial Mortgage Securities Corp. 383 Madison Avenue 31st Floor New York, NY 10179 RE: Annual Statement as to Compliance The undersigned, a duly authorized officer of Wells Fargo Bank, N.A. ("Wells Fargo"), hereby certifies as follows for the calendar year 2011: (a) a review of Wells Fargo's activities as Trustee and/or Paying Agent under the servicing agreement(s) listed on Schedule A hereto (the "Servicing Agreement(s)") has been made under my supervision; and (b) to the best of my knowledge, based on such review Wells Fargo has fulfilled all of its obligations under the Servicing Agreement(s) in all material respects throughout the reporting period. March 1, 2012 /s/ Judith J. Rishel JUDITH RISHEL Vice President Wells Fargo Bank, N.A. (logo) Together we'll go far (page) (logo) WELLS FARGO Corporate Trust Services MAC N2702-011 Columbia, MD 21045 Tel: Fax: To: J.P. Morgan Chase Commercial Mortgage Securities Cor Schedule A List of Servicing Agreement(s) and Series 1 Pooling and Servicing Agreement for JP Morgan Chase Commercial Mortgage Securities Trust 2011-C5,Commercial Mortgage Pass-Through Certificates, Series 2011-C5, Wells Fargo Bank, N.A. as Trustee and Paying Agent, as applicable. Wells Fargo Bank, N.A. (logo) Together we'll go far
